MINERAL PRODUCTION SHARING

No. __225- 2005-xA

|
This MINERAL PRODUCTION SHARING AGREEME
in Quezon City, Philippines, this |. day of

AGREEMENT

NT

s made and entered into

Lore 45 2005 = by and

between: | i

THE REPUBLIC OF THE PHILIPPINES, ‘h

e!
GOVERNMENT, represented in this act by the Secrets
Environment and Natural Resources, with offices
as Avenue, Diliman, Quezon

Environment and Natural Resources Building, Visay:
City

and

APEX MINING CO. INC., a corporation duly organ’
laws of the Republic of the Philippines, herein referr
with office at 6" Floor Manilabank Building, Ayala
represented in this act by its President, Raymund B
Board of Directors (please refer to ANNEX “A”) |

WITNESSETH:

i) | |
WHEREAS, the 1987 Constitution of the Republic of th

Article XII, Section 2 thereof that all lands of the pub

i
coal, petroleum and other natural resources are owned

exploration, development and utilization Shall be

supervision of the State; |

WHEREAS, the Constitution further provides th
undertake such activities, or it may enter into a Co-
Mineral Production Sharing Agreement with Filipin
partnerships, corporations or associations) at least
capitalization is owned by such citizens;

WHEREAS, pursuant to Republic Act No. 7a2,|

Philippine Mining Act of 1995,” which took éffect on

zc)
d t
A

referred to as_ the
ry of the Department of
at the Department of

in

|

and existing under the
as the CONTRACTOR,
nue, Makati City and
Puyat, as authorized by its

Philippines provides in
lomain, waters, minerals,
y the State and that their
ler the full control and

t fhe State may directly
roduction, Joint Venture, or
b itizens, or cooperatives,
jsixiy per centum of whose

otherwise known as “The
9 April 1995, the Secretary

ic

un

of the Department of Environment and Natural Resdurces is authorized to enter
into Mineral Production Sharing Agreements in futthe! ange of the objectives of the
Government and the Constitution to bolster the national economy through
sustainable and systematic development and utilization of mineral lands;

| | |
WHEREAS, the Government desires to avail itself of! the financial resources,
technical competence and skill, which the Contractor is qapable of applying to the
mining operations of the project contemplated herein; \

att
WHEREAS, the Contractor desires to joi) and agsist the Government in the
rational exploration of copper and other associated {ninpral deposits, and for the
development and utilization for commercial purposes of certain go/d and other
associated mineral deposits existing in the Contrdct Area (as herein defined);

|

WHEREAS, the Contractor has access to all the finabci g, technical competence,
technology and environmental management skills reQuired to prompily and
effectively carry out the objectives of this Agreement;

NOW, THEREFORE, for and in consideration lof rs foregoing premises, the
mutual covenants, terms and conditions) hereinafter | set forth, it is hereby
stipulated and agreed as follows: | |

|
| | ; |
SECTION! |

SCOPE |
1.1. This Agreement is a Mineral Production Sharing) Agreement entered into
pursuant to the provisions of the Act and jits implementing rules and
regulations. The primary purpose of this Agreement is to provide for the
rational exploration of copper and other associated mineral deposits, and
for the development and utilization for oe purposes of certain gold

and other associated mineral deposits existing within the Contract Area,
with all necessary services, technology and financing to be furnished or
arranged by the Contractor in accirdance ith the provisions of this
Agreement. The Contractor shall not, by virtue of| this Agreement, acquire
any title over the Contract/Mining Area without prejudice to the acquisition
by the Contractor of the land/sufface riglts |through any mode of
acquisition provided for by law. i |
| |

1.2. The Contractor shall undertake and execute for and on behalf of the
Government, sustainable mining operations ir; accordance with the
provisions of this Agreement, and is hereby cdnstituted and appointed, for

the purpose of this Agreement, as the exclusive entity to conduct mining
operations in the Contract Area. i |

1.3. The Contractor shall assume all the exploration) risk such that if no minerals
in commercial quantity are developed and protluced, it will not be entitled
to reimbursement. |

|

1.4. During the term of this Agreement, the total value of production and sale of
minerals derived from the mining opefations c ntémplated herein shall be
accounted for and divided between the Gover ment and the Contractor in
accordance with Section VIII hereof. | |

bili /

P=
@

SECTION Il
DEFINITIONS

As used in this Agreement, the following words and| terms, whether singular or
plural, shall have the following respective mepning

2.1. Act refers to Republic Act No 7044) otherwise Known as the “Philippine
Mining Act of 1995.”

2.2. Agreement means this Mineral Production Stlarihg Agreement.

2.3. Associated Minerals mean other ores/minerals, which occur together with
the principal ore/mineral. |

2.4. Bangko Sentral means Bangko sere ng Pilipirjas.

2.5. Budget means an estimate of expenditures tb be made by Contractor in
mining operations contemplated héreunder to| accomplish the Work
Program for each particular period.

I | 4
2.6. Bureau means Mines and Geosciences Bureau.

2.7. Calendar Year or Year means a period of twejve (12) consecutive months
starting with the first day of January, and ending on December 31, while
“Calendar Quarter’ means a period of three a cutive months with the
first calendar quarter starting with the first day of January.

2.8. Commercial Production means the. production jof sufficient quantity of
minerals to sustain economic viability) of “ operations reckoned from
the date of commercial operation at declared y the Contractor or as
stated in the feasibility study, whichevr comes ifirst.

2.9. Constitution or Philippine Constitution| mebns te 1967 Constitution of the
Republic of the Philippines adopted by the Gon: titutional Convention of
1986 on October 15, 1986 and ratified by the People of the Republic of the
Philippines on February 2, 1987. | |
. |
2.10. Contract Area means the area onshore or offshore delineated under the
Mineral Production Sharing Agreement subject) to the relinquishment
obligations of the Contractor and prorely defined by latitude and longitude

or bearing and distance. |
|
2.11. Contract Year means a period of twelve (12) fongecutive months counted
from the Effective Date of this Agreethent or fiom|the anniversary of such
Effective Date. | |

2.12. Contractor means Apex Mining Co., Inc. or i signee or assignees of
interest under this Agreement: Provided, That the assignment of any of
such interest is accomplished pursuant tolth pertinent provisions of the
implementing rules and regulations of fhe Apt

bit | |

7)

2.13.

2.14.

2.18.

2.19.

2.20.

2.212

2.22.

2.23.

Declaration of Mining Feasibility means a
presence of minerals in a specific site, which

specified in the Mine Development Plan.

acceptable, environmentally safe and Prope

are recoverable by socially

ron proclaiming the
ically sound methods

Department or DENR means the Department! of Environment and Natural

Resources.

Director means the Director of Mines and Geosciences Bureau.

. Effective Date means the date of executio

Contractor and by the Secretary on behalf of th

ecological, aesthetic, cultural, econoniic, histori

Mm of this Agreement by the
 Gbvernment

, institutional and social.

Environment means all facets of nay surroundings: physical,

Exploration means searching or p| Lepebtins wi mineral resources by

geological, geophysical and geochernical | su
pitting, trenching, drilling, shaft sinking, tunne
the purpose of determining the existence, e:

iveys, remote sensing, test
ing} or any other means for
ent| quality and quantity of

mineral resources and the feasibility of mining them) for profit.

Agreement, which shall be for two (2) years, r

newable for like periods but

mi

Exploration Period shall mean the period mh Ha Effective Date of this

not to exceed a total term of six (6) years for n

tallic minerals and eight

(8) years for metallic minerals, subject to the] peftinent provisions of the

implementing rules and regulations of the Act.

Force Majeure means acts or cifcumstan:

control of the Contractor including, but not

insurrection, riots, civil disturbances, blockade
lockout, any dispute with surface owners

es|beyond the reasonable
limited to war, rebellion,
sabotage, embargo, strike,
ing other labor disputes,

epidemics, earthquake, storm, flood or other verse weather conditions,
explosion, fire, adverse action by |the Gov ie or by any of its

instrumentality or subdivision thereof, act of God
any cause as herein described over which {th

reasonable control. |

r any public enemy and
affected party has no

Foreign Exchange means any currency other than the currency of the

Republic of the Philippines acceptable’ | to
Contractor. {|

the Government and the

Government means the Government of the Republic of the Philippines or

any of its agencies and instrumentalitiés.

Gross Output means the actual market value of the minerals or mineral

products from each mine or mineral) land lop
without any deduction for mining, proces
handling, marketing or any other expenses: Pi
or mineral products are sold or consigned abr
C.1.F. terms, the actual cost of ba

rated as a separate entity,
ing, refining, transporting,
ovided, That if the minerals
ad|by the Contractor under

an freight Bnd insurance shall be

deducted: Provided further, That in the case of mineral concentrates which
are not traded in commodity exchanges in the! PI lippines or abroad such

bee

4

2.24.

2.25.

2.26.

2.27.

2.28.

2.29.

2.30.

2.31.

2.32.

2.33.

2.34.

as copper concentrate, the actual market value ghall be the world price
quotation of the refined mineral products contained|thereof prevailing in the
said commodity exchanges, after deducting {he smelting, refining,
treatment, insurance, transportation and other charges incurred in the
process of converting mineral concentrates irfto efined metal traced in
those commodity exchanges.

Mine Development refers to work undertaken to| prepare an ore body or
a mineral deposit for mining, including the |corjstruction of necessary
infrastructure and related facilities.

Minerals mean all naturally occurring inorgarjic substances in solid,
liquid, gas or any intermediate state excluding erjergy materials such as
coal, petroleum, natural gas, radioactive materials are geothermal energy.

Mineral Products mean materials derived from |mineral ores/rocks and
prepared into marketable state by metallurgic: H beri which include
beneficiation, cyanidation, leaching, smelting, calcination and other similar
processes

Mining Area means that portion of the Contract Area identified by the
Contractor as defined and delineated in a Survey Plan duly approved by
the Director/Regional Director concerned for putposes of development
and/or utilization and sites for support facilities.

|

Mining Operations means mining activities involving exploration,
feasibility study, environmental impact assepement development,
utilization, mineral processing and mine rehabilijation.

Notice means notice in writing, telex or telecopy (authenticated by
answer back or confirmation received) addressed or sent as provided in
Section 16.2 of this Agreement.
Ore means naturally occurring substance preter from which a
mineral or element can be mined and/or progessed ‘or profit.

|
|

Pollution means any alteration of the physiral chemical and/or biological
properties of any water, air and/or land resources of the Philippines, or any
discharge thereto of any liquid, gaseous or soli stes or any production
of unnecessary noise or any emission of objectionable odor, as will or is
likely to create or render such water, air, and land resources harmful,
detrimental or injurious to public health, safely r welfare or which will
adversely affect their utilization for canes commercial, industrial,
agricultural, recreational or other legititnate purposes.

i} | |

Secretary means the Secretary of the Department of Environment and
Natural Resources.

State means the Republic of the Philippines.
Work Program means a document which pregents the plan of major
mining operations and the corresponding expe ditures of the Contractor in
its Contract Area during a given period of time, jincluding the plan and

|

a he

3.1.

41.

local geoscience and mining technology, as

itted and approved in
ions of the Act.

Ui
ul

expenditures for development of host and ten communities and of

accordance with the implementing rules and re:
|
SECTION III

TERM OF AGREEMENT

This Agreement shall have a term of fventy fife (

Date, and may be renewed thereafter for a

twenty five (25) years. The renewal of this

5) years from Effective
other term not exceeding
greement, as well as the

changes in the terms and conditions thereof, stall be upon mutual consent

by the parties.
operations thereafter by other Contractor, this
public bidding. After due publication of notic
the right to equal the highest bid upon reim
expenses of the highest bidder. |

|

|

SECTIONIV |
CONTRACT AREA

Size, Shape, and Location of Contract Area

Contract Area of |
200/10,000 (679.0200) hectares, situated in M

co
bounded by the following geographical coin ites
ANNEX "B" - 1:50,000 scale Location Map/Sket

Corner Latitude
1 7° 23' 00.81”
2 7° 23° 10.58"
3 7° 23° 10.58" |
4 7° 2300.81" |
5 7° 23°00.81" |
6 7° 23'11.16" |
7 7° 22' 22.82" |
8 7° 22! 21.48"
9 7° 22! 21.48”
10 7° 21 42.41”
4 7° 21’ 42.41”
12 7° 21’ 48.31”
13 7° 22’ 17.36”
14 7° 21’ 32.92”
15 7° 21” 32.92”
16 7° 21’ 42.69”
17 7°21° 42.69" |
18 7° 22’ 02.22” |
19 7° 22 02.22”

In the event the Government

approximately Six .Hundr

lecides to allow mining
ust be through competitive
, the Contractor shall have
rsement of all reasonable

This Agreement covers a
Seventy Nine and
Compostela Valley and
(please refer to

h Plan):

Longitude

6° 01’ 14.76”
6° 01’ 14.76”
6° 02’ 13.46”
6° 02’ 13.46”
6° 02’ 18.35”
6° 02’ 28.72”
6° 03’ 17.13”
6° 03’ 15.80"
6° 03’ 21.67"
6° 03’ 21.67”
6° 02’ 42.55”
6° 02’ 42.55”
6° 02’ 13.45”
6° 02’ 13.45”
6° 01’ 53.89”
6° 01’ 53.89”
6° 02’ 03.67”
6° 02’ 03.67”
6° 01’ 44.11”

Sa ee Cg

20 7° 22' 31.52" | 126°.01' 44.11"
21 7° 22' 31.52” 126° 01’ 24.54”
22 7° 23' 00.84” 126° 01’ 24.54”
|
SECTION V

EXPLORATION PERIOD

5.1. Timetable for Exploration - The Contractor sje commence Exploration
activities for copper and associated mineral deposits not later than three
(3) months after the Effective Date for a period|of two (2) years, renewable
for like periods but not to exceed a total term felt (8) years, subject to
annual review and approval by the Directdr in accordance with the
implementing rules and regulations of the Act.

5.2. Renewal of Exploration Period - In case the Contractor opts for a renewal
of its Exploration Period, it shall file prior tp the expiration thereof, a
renewal application in the Mines and! Geoscierces Bureau Central Office,
accompanied by the mandatory | requirements stipulated in the
implementing rules and regulations of the Act. | The Director may grant the
renewal of the Exploration Period on condition that the Contractor has
substantially complied with the terms and condition} of the Agreement.

|
In cases where further exploration is warranted beyond the six (6) - or eight

(8)-year period and on condition that the Ci

implemented the Exploration and Environmental

nttactor has substantially
Work Programs as verified

by the Bureau, the Director may further grant| rerjewal of the Exploration

5.3.

Period: Provided, That the Contractor shall

be|

required to set up a

performance surety equivalent to the expenditure requirement of the

Exploration and Environmental Work Programs.
|

Work Programs and Budgets - The Contractor

approved Exploration and Environmental W

their corresponding Budgets (please réfer to Al

The amount to be spent by the Contractor

ha

NE

n

| strictly comply with the

k Programs together with

ES “C” and “D”).

conducting Exploration

activities under the terms of this Agreement nt eb the Exploration Period

shall be in the aggregate of not less than th
Contract Years, as follows: |

For the Exploration Work Program:

ts

ecified for each of the

1st Contract Year 3 hP 1,419,000.00
2nd Contract Year : PhP) 5,423,000.00
Total | PhP; 6,842,000.00
|
For the Environmental Work Program: | bh 700,000.00

In the event of renewal of the Exploration Peribd,
every year shall first be agreed upon by the parties

My

the amount to be spent

at
5.4.

5.5.

5.6.

5.7.

5.8.

In the event of termination of this Agtpemeht |
obliged to expend the pro-rata amount for the
prior to termination. If during any Contract

he Contractor shall only be
erigd of such Contract Year

Yeal, the Contractor should

expend more than the amount to be expended fas provided above, the
excess may be subtracted from the amount reqree to be expended by the

Contractor during the succeeding | Contract
Contractor, due to unforeseen circumstances
Government, expend less during a|year, th
applied to the amount to be expended durin
Years. |

Relinquishment of Total/Portion of the Contr:
luis!

Exploration Period, the Contractor may relini
original Contract Area. After the Exploration
approval of a Declaration of Mining Feasi
Contractor shall finally relinquish any portio
necessary for mining operations and not cov

Mining Feasibility. |
|

ars, and should the
or With the consent of the
n fe deficiency shall be

the succeeding Contract

t Area - During the
totally or partially the
eriod and prior to or upon
ility by the Director, the
of| the Contract Area not
red by any Declaration of

Final Mining Area - The Director may allow

the Contractor to hold more

than one (1) final Mining Area subject to the re ium limits set under the
implementing rules and regulations of the Act: P! ovided, That each final

Mining Area shall be covered by a Declaration

f Mining Feasibility.

Declaration of Mining Feasibility — Within the term of the Exploration
Period, the Contractor shall file in the Regional Office concerned, the
Declaration of Mining Feasibility of the Contract Area/final Mining Area, for
copper and associated mineral deposits, sup, orted by Mining Feasibility
Study, Three (3)-Year Development and Construction or Commercial

Operation Work Program, complete | geologic
survey and the pertinent Environmental Con}
other applicable requirements.

Failure of the

report, an application for
pliance Certificate, among
ntractor to submit the

Declaration of Mining Feasibility during the ra ration Period shall be

considered a substantial breach of this Agreem

Survey of the Contract Area - The Contractor s!
perimeter of the Contract Area/final Mining Are
survey, complete with requirements, filed in the
simultaneous with the submission of the Decl
Survey returns shall be submitted to the Regi
approval within one (1) year from receipt of th
with the mandatory requirements stated in t
regulations of the Act.

Reporting |
a. During the Exploration Period, the Cor)
Director, through the Regional Director
annual accomplishment
conducted in the Contract Area from
Agreement. The quarterly report shall
fifteen (15) days at the end of each ¢

a |

reports under

nt.

allicause the survey of the
through an application for
Regional Office concerned

aratipn of Mining Feasibility.

naj Director concerned for
Ofder of Survey complete
jplementing rules and

tractor shall submit to the
cdncerned, quarteriy and

ath on all activities
the) Effective Date of this
e submitted not later than
alendar Quarter while fhe

4

6.1.

6.2.

\| |
Timetable - The Contractor shall complete th)

annual accomplishment report shall be subi
(30) days from the end of each Calendar
shall include detailed financial expenditu
geological, geochemical, geophysical and
on a map at a minimum 1:50,000 scale,|co

results, duplicated samples, field data 4,
drilling reports, maps, environmental wi
and detailed expenditures showing di
approved exploration and environmental

rpted not later than thirty

ear. Such information
S, raw and processed
adiometric data plotted
ies of originals of assay
‘opies of originals from

rk nl io implementation

ancies/ deviations with

I ns and budgets as well

as all other information of any kind collected during the exploration

activities. All information submitted to t!
the confidentiality clause of this Agreemen

the Regional Director concerned, a final re;
expiration of the Exploration Period which

substance comparable to joins
respectable international insti publ and
findings in the Contract Area including I

Final Report - The Contractor shall submit] to the Director, through
chemical analysis, and assessment of |mi

Bureau shall be subject to

ort under oath upon the
hall be in the form and
ofessional reports of
hall incorporate all the
ion of samples, assays,
eral potentials together

with a geologic map of 1:50,000 scale at the minimum showing the
results of the exploration. Such report| shall also include detailed

diamond drilling, the Contractor | shall
Director/Regional Director concerned, s

concerned a quarter of the core samples

in the Regional Office Core Libfery for sa fel

Relinquishment Report - The) Iiconthact! r
relinquishment report with a detaile

relinquished area accompanied by map¢ at

expenditures incurred during the Expl rat

on Period. In case of
upon request of the
it to the Regional Office
hich shall be deposited
eping and reference.

hall submit a separate
ecologic report of the
a scale of 1:50,000 and

results of analyses and detailed expendilure's, among others.

SECTION VI

DEVELOPMENT AND CONSTRUCTION

PERIOD

velopment of the mine

including the construction of production facilities} with respect to copper
and associated mineral deposits, within thirty six (36) months from the

submission and approval of the Declaration of

ining Feasibility, subject to

such extension based on justifiable reasons a$ the Director may approve,

upon recommendation of the Regional Director |co!
|

Reporting

a. Annual - The Contractor shall submit,

Director concerned, an annual répor'

activities, achievements and detailed expe

cerned.

ithin sixty (60) days after
December 31 of each year, to the Dir ct

hich states the major
ditures during the year

‘ through the Regional

|

|
covered, including maps, assays, rock and mineral analyses and
geological and environmental progress reports during the
Development and Construction Period.

b. Final Report - Within six (6) months fron| the completion of the
development and construction activities, the Contractor shall submit
a final report to the Director, through |the Regional Director
concerned. Such report shall integrat all information in maps of
appropriate scale and quality, a5 well as in mhonographs or reports in
accordance with international standards

SECTION VII

OPERATING PERIOD

7.1. Timetable - The Contractor shall commence development and commercial

utilization activity immediately upon approval gnd registration of this

eo Agreement with respect to gold and other associated mineral deposits. The
Contractor shall conduct mining operations and|other activities for the

duration of the Operating Period in accordance With the duly approved

Work Program and Budget, and Cértificate of Hor-Coverage from the

Environmental Impact Statement System piesa refer to ANNEXES “E”

and “F”). Failure by the Contractor to undertake | commercial utilization

within the period in accordance with the) said Work Program shall be

considered a substantial breach of the ‘Agreement.

7.2. Commercial Operation Work Program and Budget} - During the Operating
Period, the Contractor shall submit to the Diréctor, through the Regional
Director concerned, Work Programs) and Budgets covering a period of
three (3) years each, which shall be submitted rot later than thirty (30)
days before the expiration of the period covered by the previous Work

e~ Program.

The amount to be spent by the Contractor during the Operating Period
under the term of this Agreement shall not be less than that specified in the
approved Work Program, such that during |the} first three (3) years of the
Operating Period, this amount shall be as follows:

4

First Contract Year PhP 101,348,800.00
Second Contact Year PhP 167,043,600.00

Third Contract Year PhP 167,043,400.00

Should the Government wish to propose a revisipn to a certain specific
feature in the Work Program or Budget, it shall} within thirty (30) days after
receipt thereof, provide a Notice to the Contractor specifying in reasonable
detail its reasons therefore. Promptly thereafter, the Government and
Contractor will meet and endeavor to agree on the revision proposed by
the Government. In any event, any portion of said Work Program or
Budget as to which the Government shall fail/to notify the Contractor of

m |) og

7.3.

7.4.

herein. If the Government should fail within

proposed revision shall, in so far as possible, t

e darried out as prescribed
ixty (60) days from receipt

thereof to notify Contractor of the proposed revisions, the Work Program
and Budget proposed by the Contractor shall bé deemed to be approved.

It is recognized by the Government and th Contractor that the deiails of

any Work Program may require changes

in

circumstances. The Contractor may make such ch
shall not change the general objective of the Wi
further, That changes which entail a) variance of
(20%) shall be subject to the approval of the / Direct

the light of changing
inges: Provided, That it
rk Program: Provided
at least twenty percent
r.

The Government's approval of a proposed, Work Program and Budget will

not be unreasonably withheld.

The Contractor shall conduct Mining erating
ic

duration of the Operating Period in accorda
Work Programs and corresponding Budgets.

eC

Expansion and Modification of Facilities | - The

expansions, modifications, improvements, and

necessary for the operations: Provided, That s
in an appropriate Work Program approved by tl
|

facilities and may add new facilities as m

Reporting |

a. Quarterly Reports - Beginning with the
atirjg Period, the Contractor

following the commencement of the Opet

rep)

ich
ie

shall submit, within thirty (30) days afte} th!

Quarter, to the Director, through the Re
Quarterly Report stating the tonnage of
concentrates, and their corresponding
products; value, destination of) sales or
terms of sales and expenditures.

b. Annual Reports - During the Opera Pe

submit within sixty (60) days fram the e

ion:

rai

fe)

the Director, through the Regional Directo

Report indicating in sufficient detail:

b.1. The total tonnage of orel reserves
or inferred, the total torinage| of

or

down between tonnage mined, torna

minesite and their correspond
stockpiled in the mine and els

ng

tonnages sold or cominitted for e

shipped from the Philippines

r not),
shipped from the Philippines (wit! tl eas as to purchaser,
destination and terms of sale), and if

processed jor

tonnages refined,

ald other activities for the

with the duly approved

Contractor may make
lacements of the mining

Contractor may consider

lans shall be embodied
irector.

first Calendar Quarter

ie end of each Calendar
al Director concerned, a

roduction in terms of ores,

les and other types of
orts and to whom sold;

lod, the Contractor shall
each Calendar Year, to
concerned, an Annual

wipe proven, probable,

, kind by kind, broken

es transported from the
destination, tonnages

ere in the Philippines,
port (whether actually
, tonnages actually

nown to the Contractor,
manufactured in the

Philippines with full specifications as to the intermediate

products, by-products of final products and of the terms at
which they were disposed;

Work accomplished and work in atlas at the end of the

b.2.
year in question with respect all the installations and
facilities related to the itt program, including the
investment actually made or committed; and

b.3. Profile of work force, including management and staff, stating
particularly their nationalities, and fof Filipinos, their place of
origin (i.e., barangay, town, provirjce, |region).

The Contractor shall also comply, with other reporting requirements
provided for in the implementing rules and regulations of the Act.

SECTION vill
|
|
FISCAL REGIME | |

8.1. General Principle - The fiscal regime of this Agre
by the principle according to which the Governme
return in economic value for the utilization) of
resources under its national sovereignty while t
reasonable return on its investment with specia} account to be taken for the
high risk of exploration, the terms and conditions| prevailing elsewhere in
the industry and any special efficiency to be gained by a particularly good
performance of the Contractor. | 1

ment shall be governed
it expects a reasonable
non-renewable mineral
e Contractor expects a

Registration Fees - Within fifteen (15) days upon) receipt of the notice of
approval of the Agreement from the Regional| Office concerned, the
Contractor shall cause the registration of this Agreement with the said
Regional Office and pay the registration fee at pe rate provided in the
existing rules and regulations. Failure of the Contractor to cause the
registration of this Agreement within ‘the prestribed period shall be
sufficient ground for cancellation of the same.

8.2.

8.3. Occupation Fees - Prior to registration of this hor ement and at the same

8.4.

date every year thereafter, the Contractor | shal
Treasurer concerned an occupation fee over

paid on the date specified, the Contractor shai
five percent (25%) of the amount due in additior

annual rate provided in the existing rules and i tions.
!

Share of the Government - The Government S

Republic Act No. 7729 amending Section 151

y to the Municipal/City
‘ Contract Area at the
If the fee is not
pay a surcharge of twenty
to|the occupation fees.

nare shall be the excise tax

(a)| of the National Internal

Revenue Code, as amended, as well as other taxes, duties and fees levied
by existing laws. The Excise Tax shall bé peat to the nearest Bureau of

on mineral products at the time of removal) and at} the rate provided for in
Internal Revenue Office in the province concerned.

12
i}
For purposes of determining the amount of th nefein Government Share,
the Contractor shall strictly comply with the auditing and accounting
requirements prescribed under existing laws an) regulations.

The Government Share shall be allocated in adcordance with Sections 290
and 292 of Republic Act No. 7160, otherwise] known as “The Local
Government Code of 1991.”

8.5. Pricing of Sales - The Contractor stiall dispose pf the minerals and by-
products produced at the highest market price pre’ ailing in the locality: The
Contractor shall also pay the lowest achievable |marketing commissions
and related fees and shall negotiate for more advantageous terms and
conditions subject to the right to enter into long-term sales or marketing
contracts or foreign exchange and ccn.able pt ing contracts, which the

Government acknowledges to be acceptable notwithstanding that the sale
price of the minerals and by-products may from time to time be lower, or
the terms and conditions of sales are less favorable, than that available
elsewhere. The Contractor shall seek to strike aj balance between long-
term sales or marketing contracts or foreign exchange and commodity
wo hedging contracts comparable to policies | fol lowed by independent
producers in the international mining industry. |

The Contractor shall likewise seek a balanged distribution among
consumers. Insofar as sales to Contractor's affiliate(s) are concerned,
prices shall be at arm’s length standard, and peting offers for large
scale and long-term contracts shall be procured. Before any sale and/or
shipment of mineral product is made, exi ting and future marketing
contract(s)/sales agreement(s) shall be submitted to the Director, copy
furnished the Regional Director concerned, for registration. At the same
time, the Contractor shall regularly inform re rector in writing of any
revisions, changes or additions in said contract(s)/agreement(s).

The Contractor shall reflect in its Mofthly/Quarterly Report on Production,

oOo Sales and Inventory of Minerals, as well as in| the Integrated Annual
Report, the corresponding registration | numb
contract(s)/agreement(s) governing the export or si

r(s) of the marketing
le of minerals.

8.6. Associated Minerals - If minerals other than copper, gold, molybdenum are
discovered in commercial quantities in the bora Area, the value thereof
shall be added to the value of the principal mjneral in computing the
Government share.

mi

SECTION IX
WORK PROGRAMS

Contractor shall prepare and submit to the Direct r, through the Regional

9.1. Submission to Government - Within the periods stated herein, the
Director concerned, a Work Program an as Budget for the

Contract Area stating the Mining Operations and) expenditures which the
Contractor proposes to carry out during the petiod| covered with the details

ir i) se

13 | | (ia

9.2.

9.3.

9.4.

10.1.

10.2.

10.3.

10.4.

documents

and particulars set forth elsewhere in this perpen or in the supporting

Government's Examination and Revision of Work Program - Should the
Government decide to propose a revision to a certain specific feature in the
Work Program or Budget, it shall, within thirty (30) days after receipt

thereof, provide a Notice to the Contractor sp:

its reasons therefore. Promptly thereafter, the |Go

will meet and endeavor to agree on the
Government. In any event, the revision of
Program or Budget in which the Governm
Contractor of the proposed revision shall, |ins
out as prescribed herein. If the Government
days from receipt thereof to notify Contractor of
Work Program and Budget proposed by the C:
be approved.

Contractors Changes to Work Program -

sa hi in reasonable detail
ernment and Coniractor
revision proposed by the
any portion of said Work
nt |shall fail to notify the
far) as possible, be carried
should fail within sixty (60)
the proposed revisions, the
ntractor shall be deemed to

is recognized by the

Government and the Contractor that the detail$ of|any Work Program may
require changes in the light of changing etl ances. The Contractor

may make such changes: Provided, That it s'
objective of the Work Program: Provided furthe!

a variance of at least twenty percent (20%) shall b

of the Director.

all] not change the general
roe changes which entail
subject to the approval

The Government's approval of a proposed Wark Program and Budget will

not be unreasonably withheld.

SECTION X
ENVIRONMENTAL PROTECTION AND MINE s

The Contractor shall manage its Mining ie)
financially, socially, culturally and environmen’
achieve the sustainable development object
provided for under the implementing rules ahd

The Contractor shall ensure that the standards
are met in the course of the Mining Operatio
control of pollution and the transformation
materials into economically and socially prod:
simultaneously with mining.

JAFETY AND HEALTH

erations in a technically,
ally responsible manner to
esjand responsibilities as
gulations of the Act.

of environmental protection
ns. |To the extent possible,
f the mined-out areas or
ictive forms must be done

The Contractor shall submit an Sr woke bea rk Program during the

Exploration Period as prescribed in the implem
of the Act. | |

An Environmental Compliance Certifitate (EC
the Contractor prior to the conduct of any devel

of production facilities and/or mine production a

Area.

we

nting rules and regulations

pment works, construction

) en be secured first by
tivities in the “epee

«J

10.5.

10.6.

10.7.

10.8.

10.9.

10.10.

The Contractor shall submit within thirty) (30)

alendar days after the

issuance and receipt of the ECC, an En ironmental Protection and

Enhancement Program (EPEP) using MGB For

No. 16-2 covering all

areas to be affected by development, utilizatign and processing activities
under this Agreement. The Contractor shall allocate for its initial

environment-related capital expenditures are
of the total project cost or in such aro
environmental/geological condition, nature and s
technology to be employed in the Contract Are

The Contractor shall submit, within thirty (30) days.

ately ten percent (10%)
tt depending on the
cale of operations and

prior to the beginning of

every calendar year, an Annual Environmental Protection and
Enhancement Program (AEPEP), using MGB |Form 16-3, which shall be

based on the approved EPEP. The AEPEP shall

be implemented during

the year for which it was submitted To implement its AEPEP, the
Contractor shall allocate annually three to five percent (3%-5%) of its direct

mining and milling costs depending on the
condition, nature and scale of operations gd |
Contract Area. |
|
The Contractor shall establish a Contingent |Lial
Fund (CLRF) which shall be in the form of th
(MRF) and the Mine Waste and Tailings Fee (|

ech

environmental/geologic
nology employed in the

ility and Rehabilitation
ine Rehabilitation Fund
F)

| |
The MRF shall be based on the financial requirements of the approved

EPEP as a reasonable environmental deposit
compliance with the commitments/strategies | of

to ensure satisfactory
the EPEP/AEPEP and

availability of funds for the performance of the EPEP/AEPEP during the

specific project phase. The MRF shall be depos
government depository bank and shall be used
rehabilitation of areas affected by mining activities
social, technical and preventive aspects of rend

The MWTF shall be collected based on the amoun
tailings generated during the conduct of Mining
collected shall accrue to a Mine Waste and Tail
shall be deposited in’‘a government deposit!
compensation for damages caused by the Mining

mill tailings disposal system, mine rehabilitatio

ted as Trust Fund in a
for physical and social
and for research on the

bilitation.

'S of mine waste and mill
perations. The MWTF
ngs Reserve Fund and
bank for payment of
perations.

or plan, water quality

The Contractor shall set up mitigating medsurps is as mine wasie and

monitoring, etc. to minimize land degradation, bir
rock drainage and changes in hydrogeology.

ind water pollution, acid

The Contractor shall set up an Environment ps Safety Office at its

minesite manned by qualified personnel to pla
approved EPEP.

The Contractor shall be responsible! in the njoni

plement and monitor its

‘oring of environmental,

safety and health conditions in the Contract Area pre shall strictly comply

with all the rules and regulations ¢mbodied| uni
otherwise known as the “Mine Safety and tibesth Ss

wh |

15 |

ler DAO No. 200
andards.”

10.11. The Contractor shall be responsible for the a

rehabilitation and/or decommissioning plan
requirements and incorporating the details an
implementing rules and regulations of the Act

Obligations of the Contractor:

a.

SECTION XI

ncluding

ission of a final mine
its financial
iculars set forth in the

RIGHTS AND OBLIGATIONS OF THE PARTIES

To exclusively conduct sustainable Minling

Operations within the

Contract Area in accordance with the prbvi ions of the Act and its

implementing rules and regulations;

To construct and operate any facilities specified under the Mineral

Agreement or approved Work Program;

To determine the exploration, mining and tr
utilized in the Mining Operations;

To extract, remove, use and dispose of arly A!
an approved Work Program;

To secure all permits necessaly or desiraby
Mining Operations;

‘atment process to be

ilings as authorized by

le for the purpose of

To keep accurate technical records about! fhe Mining Operations, as

well as financial and marketing accounts,| an
to Government representatives authorized
purpose of assessing the performance} a
Contractor with the terms of this Agr
representatives of other Govefnment gel
access to such accounts in accofdance wi

regulations; |
|

make them available
ly the Director for the
id compliance of the
ement. Authorized
cies may also have

h existing laws, rules and

| |
To furnish the Bureau all the data and inf mation gathered from the

Contract Area and that all the books - agco
be open for inspection;

To allow access to Government during
inspecting the Contract Area and expen ing
purposes of monitoring compliance with thi

tet

ints and records shall

reasonable hours in
pertinent records for
ms of this Agreement;

To hold the Government free and harmless from all claims and

accounts of all kinds, as well as demands lan
the accidents or injuries to persons or| proper
Operations of the Contractor and inderhnify th
expenses or costs incurred by the Governm
such claims, accounts, demands or actions

wi fo |

16

actions arising out of
ies caused by Mining
: Government for any
nt by reason of any

VA

2

J
j.

In the development of the community:,

jt.

j.2.

j.5.

In the development of Mining Technology an|

k.1.

k.2.

To recognize and respect the right

indigenous cultural communities
and to allocate royalty payment o

customs and traditions of
vet their ancestral lands
nat less than one percent

(1%) of the value of the gross output af minerals sold;

To coordinate with proper authorities
the mining community and for those
neighboring communities through
livelinood programs, education, water!

in the development of
living in the host and
social infrastructure,
electricity and medical

services. Where traditional self-Susjaining income and the

community activities are identifie

to be present, the

Contractor shall assist in {he preservation and/or

enhancement of such activities;

mining and milling costs hecessai

tojimplement the activities

|
To allot annually a minimum of a percent (1%) of the direct

undertaken in the development o!
communities. Expenses for communi
charged against the royalty payment

the host and neighboring
fy development may be

of at least one percent

(1%) of the gross output int nded for the concerned

indigenous cultural community;

To give preference to Filipino citizen
domicile in the neighboring comm
personnel for its mining operations

who have established
ities, in the hiring of
If necessary skills and

expertise are currently not available, the Contractor must
immediately prepare and undertake ajtraining and recruitment

program at its expense; and |

To incorporate in the Mining Fepitity Study the planned

expenditures necessary to impléme
Section; |

geophysical, geochemical and oth

t (j.1) to (j.3) of this

Geosciences:

In the course of its operations, {o produce geological,

r types of maps and

reports that are appropriate} in ie he and in format and

substance which are consistent

ith the internationally

accepted standards and practices} Stich maps shall be made

available to the scientific community
and cost effective forms, eked to

in the most convenient
the condition that the

Contractor may delay release bf a information for a
I

reasonable period of time which|sh
years;

Mining Area such as cores, ass

| not exceed three (3)

To systematically keep the data g read from the Contract/

ys and other related

information, including economic ahd financial data and make

them accessible to students, tes¢ar

Wt

ers and other lersons

/

responsible for developing ining, geoscience and
processing technology subject |to |the condition that the
Contractor may delay release data to the science and
technology community within a reenable period of time
which shall not exceed three (3) years;

|

k.3. To transfer to the Government or ropa mining company the
appropriate technology it may |adapt in the exploration,
development and commercial utilization of the minerals in the
Contract Area; |

advancement of mining techndlogy and geosciences in
coordination with the Bureau, research institutions, academe,
etc.; and

k.4. To allocate research and moa budget for the

k.5. To replicate data, maps and repprts cited in (k.1) and (k.2)
and furnish the Bureau for jarchiving and systematic
safekeeping which shall be made available to the science and

_ technology community for nducting research and
undertaking other activities which contribute to the
development of mining, geasciénce and processing
technology and the corresponding n ional pool of manpower
talents: Provided, however, that |the release of data, maps
and the like shall be similarly constrained in accordance with
(k.1) and (k.2) above;

I. To incorporate in the Mining Feasjbility Study the planned
expenditures necessary to implement all|the! plans and programs set
forth in this Agreement; and

m. To pay all other taxes and fees mandated by existing laws, rules and
regulations. |

11.2. Rights of the Contractor:

a. To conduct Mining Operations within| the confines of its
Contract/Mining Area in accordance with the terms and conditions
hereof and without interfering with |the rights of other

Contractors/Lessees/Operators/Permitte s/Hermit Holders;

b. Possession of the Contract Area, with ful] right of ingress and egress
and the right to occupy the same, subject to surface and easement
rights;

|

[oH To use and have access to all poctepsited eological, geophysical,

drilling, production and other data relevaht to the mining operations;

sé dispose of all its rights,

d. To sell, assign, transfer, convey or other
greement subject to the

interests and obligations under the
approval of the Government; |

18

12.1.

12.2.

Obligations of the Government: |

a.

The Contractor shall acquire for the ‘Mining Cpe
that are reasonably estimated to be peauired n
Operations.

All materials, equipment, plant and other insta
erected or placed on the Contract Aréa by the
property of the Contractor. The Contractor shall
and re-export such materials and equipment,

To employ or bring into the Philippines

foreign technical and

specialized personnel, including the inime iate members of their
families as may be required in the operations of the Contractor,

subject to applicable laws and regulation 4

Provided, That if the

employment connection of such foreign persons with the Contractor
ceases, the applicable laws and regulations on immigration shall
apply to them. Every time foreign tecnnologies are utilized and

where alien executives are employed) a
training understudies shall be undertaken.
shall be limited to technologies requiring hi
and experience subject to the required appr
rules and regulations;

To enjoy easement rights and use of: timber

resources in the Contract Area subject jo
regulations and the rights of third parties

effective program of
The alien employment
hly specialized training
val under existing laws,

water and other natural
ertinent laws, rules and

Repatriation of capital and remittance) of| profits, dividends and

interest on loans, subject to existing laws
Pilipinas rules and regulations; and

To import when necessary all eauipnbent
cordance with existing laws

materials required in the operations in ai
and regulations.

land Bangko Seniral ng

spare parts and raw

To ensure that the Contractor has the Government's full cooperation

in the exercise of the rights granted to it tind:

er this Agreement:

To use its best efforts to ensure the ti | issuance of necessary
oO

permits and similar authorizing documents
the Contract Area; and

contemplated herein from banks or
Provided, That such financing arrangement:
the Contractor's obligation on Government ri

To cooperate with the Contractor in ‘e

SECTION XII |

ASSETS AND EQUIPMENT

r use of the surface of

orts to obtain financing
r financial institutions:
will in no event reduce
ghts hereunder.

tions only such assets
rrying out such Mining

ba |
19 |
|

lations of a movable nature
Contractor shall remain the

ave the right to remove

larjt and other installations

from the Philippines, subject to existing rules hn regulations. In case of
cessation of Mining Operations on public rane octasioned by its voluntary
abandonment or withdrawal, the Contractor shall have a period of one (1)
year from the time of cessation within which tb remove its improvements;
otherwise, all social infrastructures and facilities |shall be turned over or
donated tax free to the proper government =e ities, national or local, to

=

ensure that said infrastructures and facilities are continuously maintained
and utilized by the host and neighboring communities.

SECTION XiIill
EMPLOYMENT AND TRAINING OF PHILIPHINE PERSONNEL

13.1. The Contractor agrees to employ, to the exter possible, qualified Filipino
personnel in all types of mining operations for Which they are qualified; and
after Commercial Production commences shall, in consultation and with
consent of the Government, prepare and undertake an extensive training

al programme suitable to Filipino nationals in all }evels of employment. The
objective of said programme is to reach within {he timetable set forth below
the following targets of “Filipinization” |

Unskilled — Skilled Clerical Professional Management

(%) (%) (%) | (%) (%)

Year 1 100 100 100 75 78
Year 3 100 100 100) 80 80
Year 5 100 100 100) 90 90
Year 7 100 100 100) 95 95
Year 10 100 100 100} 95 95
Year 15 100 100 100 95 95
or” 13.2. Cost and expenses of training such Filipino pejsorjnel and the Contractor's
own employees shall be included in the Operating Expenses.

13.3. The Contractor shall not discriminate on the basis of gender and shall
respect the right of women workers to plot in policy and decision-

making processes affecting their rights and benefits.

SECTION XIV
ARBITRATION

14.1. The Government and the Contractor shall congult}with each other in good
faith and shall exhaust all available remedies ; séttle any and all disputes
or disagreements arising out of or relating to|the validity, interpretations,
enforceability, or performance of this Agreement before resorting to
arbitration as provided for in Section 14.2. belo’

14.2. Any disagreement or dispute which can not [ settled amicably within a
period of one (1) year from the time the issue {s raised by a Party shall be

wo, 2b

‘4

14.3.

15.1.

15.2.

15.3

15.4.

15.5.

settled by a tribunal of three (3) arbitrators. |This tribunal shall be
constituted as follows: one to be appointed by the Contractor and the other
to be appointed by the Secretary. The first twa appointed arbitrators shall
consider names of qualified persons until agreement on a mutually
acceptable Chairman of the tribunal is selected. Such arbitration shall be
initiated and conducted pursuant to Republic Act No. 876, otherwise known
as the “Arbitration Act." |

In any event, the arbitration shall be conducted applying the substantive
laws of the Republic of the Philippines

Each party shall pay fifty percent (50%) of the| fees and expenses of the

Arbitrators and the costs of arbitration. Each party) shall pay its own costs
and attorney’s fee.

SECTION XV

SUSPENSION OR TERMINATION OF ONTRACT,
TAX INCENTIVES AND CREDITS

This Agreement may be suspended for failure of the Contractor: (a) to
comply with any provision or requirement of the Actland/or its implementing
rules and regulations; (b) to pay on time the Aisa slete taxes, fees and/or
other charges demandable and due the Governrpery

This Agreement terminates or may be terminat \d for the following causes:
(a) expiration of its term, whether original or renewal; (b) withdrawal from
the Agreement by the Contractor; (c) violatior| by the Contractor of the
Agreement’s terms and conditions; (d) failure to pay| taxes, fees/or charges
or financial obligations for two (2) consecutive year$; (e) false statement or
omission of facts by the Contractor; and (f) ay pther cause or reason
provided under the Act and its implementing ru s pnd regulations, or any
other relevant laws and regulations. |

and essential parts hereof, and any falsehood jin said statements or
omission of facts which may alter, change or affect substantially the fact
set forth in said statements shall be a grouhd for its revocation and
termination.

All statements made in this Agreement shall b sn sa as conditions

The Contractor may, by giving due notice at any time during the term of this
Agreement, apply for its cancellation due to cauges \which, in the opinion of
the Contractor, render continued mining operation no longer feasible or
viable. In this case, the Secretary shall decide or} the application within
thirty (30) days from notice: Provided, That the Contractor has met all the
financial, fiscal and legal obligations.

No delay or omissions or course of dealing by the Government shall impair
any of its rights under this Agreement, except in| the case of a written
waiver. The Government's right to seek recourse|and relief by all other
means shall not be construed as a waiver of] any succeeding or other

it -p oY
21 4

an
15.6.

15.7.

15.8.

15.9.

16.1.

16.2.

default unless the contrary intention is reduced) in
party authorized to exercise the waiver

Writing and signed by the

In case of termination, the Contractor shall pay) all the fees and other

liabilities due up to the end of the year in whith
effective. The Contractor shall immediately cary

ie termination becomes
ut the restoration of the

Contract Area in accordance with good mining industry practice.
|

The withdrawal by the Contractor from the Mineral Agreement shall not

release it from any and all financial, environ
obligations under this Agreement.

rental, legal and fiscal

|
The following acts or omission, inter alia shall donstitute breach of contract,
upon which the Government may exercise | its| right to terminate the

Agreement:
a. Failure of the Contractor without valid reason to commence
Commercial Production within the period prescribed; and/or

b. Failure of the Contractor to conduct
activities in accordance with the approve

ining operations and other

Work Programs and/or

any modification thereof as approved by |the| Director.

|
The Government may suspend and cancel tax|incentives and credits if the
Contractor fails to abide by the terms and conditions of said incentives and

credits.

SECTION XVI

OTHER PROVISIONS

existing laws or regulation or from the enact

en

of a law, regulation or

Any terms and conditions resulting from er or amendment of any

administrative order shall be considered a part

Notice

All notices, demands and other communication

hereunder shall be made in writing, telex or telec
to have been duly given notice, in the case of tele:
back or confirmation received, or if delivered .
days after being deposited in the mail, ai
addressed as follows: |

If to the Government:

THE SECRETARY

ft

is Agreement.

required or permitted
py and shall be deemed
or telecopy, if answered
and, upon receipt or ten

fmajl postage prepaid and

Department of Environment and Natural Resources

DENR Building, Visayas Avenue
Diliman, Quezon City

16.3.

16.4.

16.5.

If to the Contractor

THE PRESIDENT
Apex Mining Co., Inc.

6" Floor Manilabank Building

Ayala Avenue, Makati City

|

Either party may substitute or change such address on notice thereof to the

other party: Provided, That the Contractor shall, in

case of any change of

address during the term of this Agreement, notify/the Director in writing.
Failure to do such notification shall be deemed as waiver by the Contractor
to be informed about any communications as provided in Section 16.2

above.

Governing Law

This Agreement and the relation between the ala hereto shall be
je

governed by and construed in accordance with

th

laws of the Republic of

the Philippines. The Contractor hereby agrees and obliges itself to comply

with the provisions of the Act, its implementing
other relevant laws and regulations.

Suspension of Obligation

a.

obligation or duties hereunder shall

rules and regulations and

e excused to the extent

Any failure or delay on the part of any patty ° the performance of its

attributable to Force Majeure as defined
the suspension of Mining Operations du
shall be subject to approval by the Director.

in the Act: Provided, That
to! Force Majeure causes

If Mining Operations are delayed, curtailed or prevented by such
Force Majeure causes, then the time for enjoying the rights and
carrying out the obligations thereby affected, the term of this
Agreement and all rights and obligations hereunder shall be
extended for a period equal to the period jnvalved.

The Party, whose ability to perform its ob!
Force Majeure causes, shall promptly
writing of any such delay or failure of
duration thereof and its anticipated effec!
remedy such delay, except that neither
obligation to settle a labor dispute: Provi
obligation by the Contractor shall be subj

Director.

Amendments

gations is affected by such

erfprmance, the expected
bin shall use its efforts to
Party shall be under any

per Notice to the other in

ct |to prior approval by the

et That the suspension of

; | |
This Agreement shall not be annulled, amended or modified in any respect
except by mutual consent in writing of the herein pajties.

mo

|

|

IN WITNESS WHEREOF, the Parties hereto have executed this Agreement, as of
the day and year first above written i |

THE REPUBLIC OF THE PHILIPPINES

BY:

MDD-0041897

MICHAEL/T. DEFENSOR
cretary ~ |

Department of Environment and Natural Respurces

I |
— APEX MINING CO., INC

|
TIN: 600~- 2&4 - [3¢- 000

BY: 7 | |

TT

~ RAYMUN PUYAT
President |
J | |

SIGNED IN THE PRESENCE OF:

(Signature over Printed lame

|
{|
| |

24 } |

ACKNOWLEDGMENT

Republic of the Philippines)
Quezon City )ss

Before me, a Notary Public for and in the City of Quezon, personally appeared
MICHAEL T. DEFENSOR, with Community Tax Certificate No. _ (5653147

issued on jan .9, 2005 at _Quexm fy, in his capacity as
Secretary of the Department of Environment and Natural Resources, and
RAYMUND B. PUYAT, with Community, Tax Certificate No. 14673169

issued on _Jan-25,w0S at Makati Cy , in his capacity as President,
of Apex Mining Co., Inc.., both known to me and to me known to be the same
persons who executed the foregoing instrument consisting of twenty five (25)
pages, including this acknowledgment page, and acknowledged to me that the
same is their voluntary acts and deeds.

IN WITNESS WHEREOF, | have hereunto set my hand and affix my notarial seal,
this 19 DEC 20% day of .

Doc. No. 440

Page No. G7
Book No.
Series of 201s

|
|

25

